
	

113 HR 2430 : Hinchliffe Stadium Heritage Act
U.S. House of Representatives
2014-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 2430
		IN THE SENATE OF THE UNITED STATES
		July 23, 2014Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To adjust the boundaries of Paterson Great Falls National Historical Park to include Hinchliffe
			 Stadium, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Hinchliffe Stadium Heritage Act.
		2.Paterson Great Falls National Historical Park boundary adjustmentSection 7001 of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 410lll) is amended as
			 follows:
			(1)In subsection (b)(3)—
				(A)by striking The Park shall and inserting (A) The Park shall;
				(B)by redesignating subparagraphs (A) through (G) as clauses (i) through (vii), respectively; and
				(C)by adding at the end the following:
					
						(B)In addition to the lands described in subparagraph (A), the Park shall include the approximately 6
			 acres of land containing Hinchliffe Stadium and generally depicted as the Boundary Modification Area on the map entitled Paterson Great Falls National Historical Park, Proposed Boundary Modification, numbered T03/120,155, and dated April 2014, which shall be administered as part of the Park in
			 accordance with subsection (c)(1) and section 3 of the Hinchliffe Stadium
			 Heritage Act..
				(2)In subsection (b)(4), by striking The Map and inserting The Map and the map referred to in paragraph (3)(B).
			(3)In subsection (c)(4)—
				(A)in subparagraph (A), by striking The Secretary and inserting Except as provided in subparagraphs (B) and (C), the Secretary; and
				(B)by inserting after subparagraph (B) the following:
					
						(C)Hinchliffe StadiumThe Secretary may not acquire fee title to Hinchliffe Stadium, but may acquire a preservation
			 easement in Hinchliffe Stadium if the Secretary determines that doing so
			 will facilitate resource protection of the stadium..
				3.Additional considerations for hinchliffe stadiumIn administering the approximately 6 acres of land containing Hinchliffe Stadium and generally
			 depicted as the Boundary Modification Area on the map entitled Paterson Great Falls National Historical Park, Proposed Boundary Modification, numbered T03/120,155, and dated April 2014, the Secretary of the Interior—
			(1)may not include non-Federal property within the approximately 6 acres of land as part of Paterson
			 Great Falls National Historical Park without the written consent of the
			 owner;
			(2)may not acquire by condemnation any land or interests in land within the approximately 6 acres of
			 land; and
			(3)shall not construe this Act or the amendments made by this Act to create buffer zones outside the
			 boundaries of the Paterson Great Falls National Historical Park. That
			 activities or uses can be seen, heard or detected from areas within the
			 approximately 6 acres of land added to the Paterson Great Falls National
			 Historical Park by this Act shall not preclude, limit, control, regulate
			 or determine the conduct or management of activities or uses outside of
			 the Paterson Great Falls National Historical Park.
			
	Passed the House of Representatives July 22, 2014.Karen L. Haas,Clerk
